Citation Nr: 0902059	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-03 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of an ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from 1962 to 1965.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for 
residuals of an ulcer.  

The Board remanded the case to the RO for further development 
in February 2007.  Development has been completed and the 
case is once again before the Board for review.


FINDING OF FACT

The veteran does not have residuals of an ulcer etiologically 
related to active service.  


CONCLUSION OF LAW

An ulcer was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a September 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective notice in March 2006.  
The RO readjudicated the case in a September 2008 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination does not 
need to be obtained because evidence of record does not 
establish that an event, injury, or disease occurred in 
service, and evidence does not establish that a peptic ulcer 
manifested during the applicable presumption period.  See 
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  As the 
Board will discuss below, service treatment records simply do 
not reflect any complaints or diagnoses relating to an ulcer 
in service; and there is no objective evidence of a diagnosed 
ulcer within one year of the veteran's separation of service.  
The veteran's service treatment records and numerous private 
treatment records have been associated with the claims file.  
VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  While the veteran's representative 
has requested a VA examination, the veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  As will be discussed, the Board finds that 
the medical evidence of record is sufficient to decide the 
claim and further delay for a VA examination is not 
necessary.  The Board finds that the record is complete and 
the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including peptic 
ulcers (gastric or duodenal), may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  38 
C.F.R. § 3.309(a) provides that a proper diagnosis of gastric 
or duodenal ulcer is to be considered established if it 
represents a medically sound interpretation of sufficient 
clinical findings warranting such diagnosis and provides and 
adequate basis for a differential diagnosis from other 
conditions with like symptomatology; in short, where the 
preponderance of evidence indicates gastric or duodenal 
ulcer.  Whenever possible, laboratory findings should be used 
in corroboration of the clinical data.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records contain no complaints, diagnoses, 
or treatment that can be related to an ulcer.  There was no 
indication of a pre-existing ulcer or past treatment for an 
ulcer on the veteran's November 1961 enlistment examination.  
The veteran denied having had any past operations.  On a 
report of medical history, he denied having any stomach, 
liver or intestinal trouble and denied having frequent 
indigestion.  A December 1964 separation examination, 
similarly, did not reflect any problems related to an ulcer.   

The earliest post-service diagnosis of an ulcer was in March 
1970, 5 years after the veteran's separation from service.  
General Motors Corporation (GMC) occupational medical reports 
show that the veteran was seen for gastritis in December 
1969.  On that report the onset of the illness was reported 
to be October 1969, with no reference to service.  GMC 
medical records from 1968 to 1973 listed a variety of 
complaints without any reference to stomach complaints or 
problems in service.  In March 1970 he was diagnosed with a 
duodenal ulcer.  The veteran was diagnosed with peptic acid 
disease in July 1979.

Private treatment records dated from 1996 to 2006 show that 
the veteran has current diagnoses of reflux, esophageal 
strictures, and a history of partial gastrectomy with 
vagotomy in 1972 for refractory duodenal ulcer disease.  
Records from the Trinity Lutheran Hospital show that the 
veteran had a gastric ulcer biopsy in September 1996.  The 
biopsy revealed gastric mucosa with areas of acute and 
chronic inflammation.  An October 1996 note from Dr. E.A.C. 
shows that the gastric ulcer biopsy revealed no malignancy.  
A July 1997 note of past medical history referenced possible 
chronic gastric ulcer disease.  There was no reference to 
problems or complaints in service.  A March 1998 clinical 
note from Dr. E.A.C. noted, under the veteran's medical 
history, that he had a 1972 operation for duodenal ulcer and 
gastritis.  There were no reported complaints or reference to 
service.  Current treatment records from Dr. E.A.C. reflect 
diagnoses of reflux, esophageal strictures, and a partial 
gastrectomy with vagotomy years ago for refractory duodenal 
ulcer disease.

Dr. E.A.C. submitted a January 2004 statement in support of 
the veteran's claim.   He stated that while in the military, 
from 1963 to 1972, the veteran had symptoms of gastritis and 
ulcer disease which have persisted since then.  He stated 
that the disease had been essentially "not cured."  Dr. 
E.A.C. noted that the veteran had been a patient of his for 
15 years.  In a November 2006 statement, Dr. E.A.C. stated 
that the veteran underwent a surgical procedure with a 
partial gastrectomy and vagotomy in September 1961.  Since 
that time he had had biliousness, reflux, and open reflux 
with esophageal strictures, requiring dilations.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions," Id. at (b)(1).  Although Dr. E.A.C. 
indicated in a November 2006 statement that the veteran had a 
partial gastrectomy and vagotomy in September 1961, there was 
no objective evidence of an ulcer at the time of the 
veteran's November 1961 enlistment examination.  As such, the 
Board finds that the presumption of soundness applies in this 
case.

The earliest medical evidence of an ulcer was in 1970, over 5 
years after the veteran's separation from service.  As the 
veteran's ulcer was not diagnosed within one year of his 
separation from service, presumptive service connection is 
not warranted.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  

In an April 2006 lay statement, the veteran reported that he 
had a stomach illness which began while he served in South 
Korea.  He described symptoms of "excessive gas" and 
contends that it was "an ulcer in its infant form".  

In March 2007, the veteran submitted two lay statements from 
his sisters.  M.W. stated that the veteran was in good health 
when he enlisted in service.  The veteran's sisters indicated 
that he complained of stomach pain after returning from 
service.  They reported that he underwent surgery subsequent 
to a 1970 diagnosis.

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  The veteran can attest to factual matters 
of which he had first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  See Duenas v. Principi, 18 Vet. App. 
512, 520 (2004).  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  Thus, while the veteran 
is competent to report what comes to him through his senses, 
he does not have medical expertise.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  Likewise, other lay persons are only 
competent to report what they have observed.   

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the veteran is competent to report 
noticing excessive gas in service.  His sisters, similarly, 
are competent to report noticing the veteran's complaints of 
stomach pain after service, and are competent to report that 
the veteran first received treatment in 1970.  The veteran 
and his sisters, however, are not competent to diagnose an 
ulcer.  Conditions such as a duodenal ulcer may not be 
diagnosed via lay observation alone.  See Barr.  38 C.F.R. § 
3.309(a) specifically provides that a proper diagnosis of 
gastric or duodenal ulcer is to be considered established if 
it represents a medically sound interpretation of sufficient 
clinical findings warranting such diagnosis and provides and 
adequate basis for a differential diagnosis from other 
conditions with like symptomatology.  Thus, absent a 
diagnosis or other objective clinical findings in service, 
the veteran's lay assertions are not competent or sufficient 
to establish the presence of an ulcer in service or within on 
year of his separation from service.  There is no clinical 
evidence of a duodenal ulcer until 1970.  

The Board further finds that the veteran's lay statements are 
not credible.  Although the veteran claims he had 
symptomatology in service; such symptomatology was not shown 
by service treatment records.  The Board finds that the 
veteran's denial of any stomach problems or problems with 
indigestion on his December 1964 separation examination 
report is probative in this regard and weighs against his 
claim.  In addition, in post service treatment records when 
his stomach complaints are first noted there is no reference 
to him having problems in service.  This also weighs against 
his claim. 

The Board finds that the conclusory statement from Dr. E.A.C. 
does not constitute probative evidence with regard to the 
etiology of the veteran's duodenal ulcer as it is 
inconsistent with other evidence in the record as well as 
some of his earlier records.  Medical opinions premised upon 
an unsubstantiated account of a claimant are of no probative 
value and do not serve to verify the occurrences described.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A January 2004 statement 
from Dr. E.A.C. shows that he had been treating the veteran 
for 15 years, since around 1990.  There was no indication of 
a review of service treatment records or other post-service 
medical evidence.  Therefore, it appears that Dr. E.A.C.'s 
statements with respect to the veteran's in-service 
symptomatology were based on the veteran's reports alone.  
Dr. E.A.C. stated that while in the military from 1963 to 
1972, the veteran had symptoms of gastritis and ulcer disease 
which had persisted since then.  Service treatment records, 
however, do not reflect any symptoms of gastritis and ulcer 
disease.  Dr. E.A.C. incorrectly noted that the veteran's 
service dates were from 1963 to 1972.  The veteran's DD Form 
214 shows that he served from 1962 to 1965.  Post-service 
treatment records indicate that the veteran's earliest 
diagnosis of duodenal ulcer was in 1970, after his separation 
from service.  

In a November 2006 statement, Dr. E.A.C. stated the veteran 
underwent a surgical procedure with a partial gastrectomy and 
vagotomy in September 1961; however, the veteran specifically 
denied having had any past operations on his November 1961 
enlistment examination.  He denied having stomach problems 
and denied problems with indigestion.  The Board finds it 
unlikely that the veteran, at the time of his enlistment, 
would have failed to report having a partial gastrectomy and 
vagotomy just two months prior.  A March 1998 treatment 
report from Dr. E.A.C. indicates that the veteran's 
gastrectomy was in fact completed in 1972, and not prior to 
service and there were no reported complaints from service.  
This history was contained in a medical record when medical 
treatment was being rendered; thus, the Board finds that the 
history noted in the March 1998 treatment report is akin to a 
statement of diagnosis or treatment and finds that it is of 
greater probative value then the physician's later statement.  
See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing 
that although formal rules of evidence do not apply before 
the Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  As Dr. E.A.C.'s opinions were 
based on an unsubstantiated and inaccurate account of the 
veteran, not supported by objective medical evidence, these 
statements cannot be considered as material evidence.  

Although the veteran has current diagnoses of reflux and 
esophageal strictures, as well as a history of duodenal ulcer 
disease; residuals of an ulcer are not shown to have been 
incurred in service.  An ulcer was not manifest within one 
year of the veteran's separation from service.  Finally, 
medical evidence does not establish a nexus between the 
veteran's current diagnoses and the veteran's period of 
service.  As discussed above, medical opinions received from 
Dr. E.A.C. are not supported by objective medical evidence in 
this case, and thus, cannot be considered as material.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  Therefore, the Board concludes 
the preponderance of the evidence is against finding that the 
veteran has residuals of an ulcer etiologically related to 
active service.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.


ORDER

Service connection for residuals of an ulcer is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


